Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.        Claims 1 - 9 are pending.  Claim 1 is independent. File date is 6-9-2021.    
This action is in response to application amendments filed on 5-9-2022. 

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Buffer-Aware Analysis for Worst-Case Traversal Time of Real-Time Traffic over RRA-based NoCs”, dated: IEEE, March 6, 2017, pages 567-575).     	

Regarding Claim 1, Liu discloses a method for transmitting data frames each on a path comprising at least one router (R) which includes input ports (P1, P2, P3), at least one output port (PS) and an arbitration unit (UA) configured to select a data frame from a plurality of data frames each coming from an input port and competing for transmission through a same output port, the method comprising the following steps of:
a) for each router in the path of a target data frame (f,), specifying, for each of the input ports of the router, competing data frames (fp, fc) with the target data frame for transmission through a target output port of the router; (Liu page 568, col 2, ll 20-25: access to an output link at each router is controlled by a round-robin arbitration; one packet from each buffer is delivered to output link within one round-robin cycle)    
b) transmitting the target data frame and the competing data frames and measuring an end-to-end transmission time of the target data frame on the path, transmitting the target data frame comprising for each router in the path: (Liu page 568, col 1, ll 48-51: minimum inter-arrival times between packets are taken into account; improved analysis thus provides much tighter estimates)    
i)  in the presence of the target data frame (f,) on a router input port (P1), selecting, by the arbitration unit, one or more competing data frames (fg); (Liu page 568, col 2, ll 20-25: access (i.e. selecting by arbitration) to an output link at each router is controlled by a round-robin arbitration; one packet from each buffer is delivered to output link within one round-robin cycle) and
ii) transmitting (#1, #2) through the target output port (PS) the one or more competing data frames (fg) selected prior to transmitting (#3) the target data frame. (Liu page 568, col 2, ll 46-50: each router is considered to have a number of input-ports (i.e. competing data frames) that are connected to isolated buffers and a single output-port)    

Regarding Claim 2, Liu discloses the method according to claim 1, wherein the specifying step is performed so as to result in the transmission of the target data frame according to an end-to-end worst case transmission delay. (Liu page 569, col 1, l 36 - page 569, col 2, l 3: computing maximum delay; considers worst-case scenario such that all input links have pending packets to transmit; consists of delays caused by traffic from these input links; page 570, col 2, ll 37-48: delay of data to traverse link, delay of the flows that win the round-robin arbitration at source router, and delay of flows in buffer at destination router)    

Regarding Claim 3, Liu discloses the method according to claim 1, wherein the arbitration unit is configured to implement a round-robin type arbitration policy and wherein a competing data frame selected is a competing data frame associated with an access port (P2) that follows the access port (P1) associated with the target data frame in the round-robin. (Liu page 568, col 2, ll 20-25: access to an output link at each router is controlled by a round-robin arbitration process; one packet from each buffer is delivered to output link within one round-robin cycle)     

Regarding Claim 4, Liu discloses the method according to claim 1, wherein the arbitration unit is configured to implement an absolute priority type arbitration policy and wherein the selected competing data frame(s) are competing data frames having a priority level higher than a priority level of the target data frame. (Liu page 568, col 1, ll 26-29: implementation of sufficient virtual channels and logic for priority-based scheduling)    

Regarding Claim 5, Liu discloses the method according to claim 1, wherein the competing data frames carry a dummy payload. (Liu page 571, col 2, ll 7-12: move the packet (i.e. dummy words utilized to relocate packet within buffer) at the head forward (pat of packet transmitted to next hop); delay remains the same)    

Regarding Claim 6, Liu discloses the method according to claim 1, wherein the presence of the target data frame on an access port of the router is identified by recognizing a reference header of the target data frame in a data frame reference header table associated with said access port. (Liu page 568, col 2, ll 39-42: when packet arrives at router, the router processes routing information based on the header flit and delivers the packet to the correct output-buffer)    

Regarding Claim 7, Liu discloses the method according to claim 1, wherein the target data frame comprises a field indicative of a competitive process. (Liu page 568, col 2, ll 20-29: access to an output link at each router is controlled by a round-robin arbitration; one packet from each buffer is delivered to output link within one round-robin cycle; field (bw) represents bandwidth of each link)    

Regarding Claim 8, Liu discloses the method according to claim 1, wherein each input port has associated with it a sequence of description of the specified data frames competing with the target data frame for transmission through the target output port of the router. (Liu page 568, col 2, ll 46-50: each router is considered to have a number of input-ports (i.e. competing data frames) that are connected to isolated buffers and a single output-port) 

Regarding Claim 9, Liu discloses the method according to claim 1, wherein the competing data frames are each transmitted on a path comprising at least one router, comprising:
a) designating each competing data frame as a target competing data frame; (Liu page 568, col 2, ll 20-25: one packet from each buffer is delivered to output link within one round-robin cycle)    
b) for each target competing data frame, for each router in the path of the target competing data frame, specifying, for each input port of the router, data frames competing with the target competing data frame for transmission through a target output port of the router; (Liu page 568, col 2, ll 20-25: access to an output link at each router is controlled by a round-robin arbitration; one packet from each buffer is delivered to output link within one round-robin cycle) and
c) wherein transmitting each target competing data frame comprises at each router on its path: (Liu page 568, col 1, ll 48-51: minimum inter-arrival times between packets are taken into account; improved analysis thus provides much tighter estimates; 568, col 2, ll 20-25: access to an output link at each router is controlled by a round-robin arbitration; one packet from each buffer is delivered to output link within one round-robin cycle)     
i) in the presence of the target competing data frame on an input port of the router, selecting one or more data frames competing with the target competing data frame present on said input port; (Liu page 568, col 2, ll 20-25: access (i.e. selecting by arbitration) to an output link at each router is controlled by a round-robin arbitration; one packet from each buffer is delivered to output link within one round-robin cycle) and
ii) transmitting, through the target output port, the one or more competing data frames selected before the target competing data frame. (Liu page 568, col 2, ll 46-50: each router is considered to have a number of input-ports (i.e. competing data frames) that are connected to isolated buffers and a single output-port)    

Response to Arguments
4.    Applicant's arguments have been fully considered but they were not persuasive. 

A.  Applicant argues on page 3 of Remarks:    ...   Liu relates to a method of calculating, not measuring, an end-to-end transmission time of a target data frame   ...   . 

    The Examiner respectfully disagrees.  Liu discloses a determination (i.e. a measurement) of a transmission time for the transfer of a target data frame between source and destination. (Liu page 568, col 2, ll 20-29: access to an output link at each router is controlled by a round-robin arbitration; one packet from each buffer is delivered to output link within one round-robin cycle; bw to represent the bandwidth of each physical link and σ to denote the size of a single flit1; df represents the transmission time of a single flit over one physical link; (measurement of transmission time in transmission time determination); page 568, col 2, ll 38-45: each output-port has an RRAbased arbiter which polls the output-buffers connected to the particular output-port; different buffer architecture can result in different contention relations of traffic flows)

B.  Applicant argues on page 3 of Remarks:    ...   , Liu in no way proposes to specify to each router of the system the streams that must be present on each of its ports and placed in direct contention with the target stream   ...   . 

    The Examiner respectfully disagrees.  Liu discloses the capability to specify a particular port for input and a particular port for output (i.e. particular data stream, source to destination).  Liu discloses a determination of a particular contention associated with a particular stream. (Liu page 568, col 2, ll 38-45: each output buffer is associated with a specific input-port and a specific output-port; when a packet arrives at a router, the router processes the routing information based on the header and delivers the packet to the correct output-buffer; each output-port has an RRAbased arbiter which polls the output-buffers connected to the particular output-port; different buffer architecture can result in different contention relations of traffic flows)

C.  Applicant argues on page 3 of Remarks:    ...   “for each router in the path of a target data frame (f,), specifying, for each of the input ports of the router, competing data frames (fy, fc) with the target data frame for transmission through a target output port of the router,”   ...   . 

    The Examiner respectfully disagrees.  Liu discloses the capability to specify a particular port for input and a particular port for output (i.e. particular data stream).  Liu discloses a determination of a particular contention associated with a particular stream. (Liu page 568, col 2, ll 38-45: each output buffer is associated with a specific input-port and a specific output-port; when a packet arrives at a router, the router processes the routing information based on the header and delivers the packet to the correct output-buffer; each output-port has an RRAbased arbiter which polls the output-buffers connected to the particular output-port; different buffer architecture can result in different contention relations of traffic flows)

D.  Applicant argues on page 3 of Remarks:    ...   to specify to each router of the system the streams that must be present on each of its ports and placed in direct contention with the target stream   ...   . 

    The Examiner respectfully disagrees. Liu discloses the capability to specify a particular port for input and a particular port for output (i.e. particular data stream).  Liu discloses a determination of a particular contention associated with a particular stream. (Liu page 568, col 2, ll 38-45: each output buffer is associated with a specific input-port and a specific output-port; when a packet arrives at a router, the router processes the routing information based on the header and delivers the packet to the correct output-buffer; each output-port has an RRAbased arbiter which polls the output-buffers connected to the particular output-port; different buffer architecture can result in different contention relations of traffic flows)  

E.  Applicant argues on page 3 of Remarks:    ...   generate in a controlled manner contentions on the target frame during the measurement and from there to carry out the measurement of a time whose value is by construction exact.

    The Examiner respectfully disagrees.  Liu discloses a determination of contention associated with a traffic flow. (Liu page 568, col 2, ll 38-45: each output buffer is associated with a specific input-port and a specific output-port; each output-port has an RRAbased arbiter which polls the output-buffers connected to the particular output-port; different buffer architecture can result in different contention relations of traffic flows; page 569, col 1, ll 27-29: compute maximum delay on each link along path Ri from its source node to destination)

F.  Applicant argues on page 4 of Remarks:    ...   a) for each router in the path of a target data frame (4), specifying, for each of the input ports of the router, competing data frames (fp, fC) with the target data frame for transmission through a target output port of the router   ...   . 

    The Examiner respectfully disagrees. Liu discloses the capability to specify a particular port for input and a particular port for output (i.e. particular data stream).  Liu discloses a determination of a particular contention associated with a particular stream. (Liu page 568, col 2, ll 38-45: each output buffer is associated with a specific input-port and a specific output-port; when a packet arrives at a router, the router processes the routing information based on the header and delivers the packet to the correct output-buffer; each output-port has an RRAbased arbiter which polls the output-buffers connected to the particular output-port; different buffer architecture can result in different contention relations of traffic flows)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                      7-27-2022Primary Examiner, Art Unit 2452